12 So. 3d 891 (2009)
Luis Alonzo LOPEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-3309.
District Court of Appeal of Florida, Second District.
June 26, 2009.
*892 James Marion Moorman, Public Defender, and Pamela H. Izakowitz, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed. See Patterson v. State, 796 So. 2d 572, 574 (Fla. 2d DCA 2001); Stancliff v. State, 996 So. 2d 259, 260 (Fla. 1st DCA 2008); Wyden v. State, 958 So. 2d 540, 540 (Fla. 3d DCA 2007); Winther v. State, 812 So. 2d 527, 528 (Fla. 4th DCA 2002).
CASANUEVA, DAVIS, and SILBERMAN, JJ., Concur.